Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 10 April 1810
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



My dear daughter:
Quincy, April 10, 1810.

I rejoice to learn by Caroline’s letter to Susan, (which in her absence I took the liberty of opening,) that you had made an excursion to visit a friend. We stand in need of some variety to keep both body and mind in tune. The bountiful Parent of the universe has amply supplied our wants in this respect, by the succession of day and night, of seed time and harvest, of summer and winter, to which he has added social intercourse and the interchange of friendly offices.
“Heaven forming each on other to depend,
A master, or a servant, or a friend.”
I feel grateful for having it thus in my power to hold converse with you, my dear and beloved daughter, separated as we are by circumstances which we cannot control, and to which we are necessitated to submit. When my mind is sometimes prone to rebel and rise indignant against those who have been the cause of our painful separation, I hush each murmuring sigh by the consideration, that it is one of those trials assigned me by Providence, not only to wean me from the world, but to teach me submission, and make me humble. Why should I expect, or how am I entitled to so great favours, or so many blessings as have followed me all my life? I am now, thank God, in the enjoyment of more health than for many seasons past; although at my age I have not any reason to build upon it as a security for life. Your father too enjoys his health, but not without an increase of that tremor upon his hands which makes it difficult for him to hold a knife or take a cup of tea. His spirits are good, and he amuses himself with the little flock of grandchildren who are, one or the other, with us.Give my love to Col. Smith, and tell him it would do me good to see him. Has he as fine spirits as formerly? 
With love to all the family, I am your truly / Affectionate mother,

Abigail Adams.